Name: Commission Regulation (EEC) No 2553/81 of 1 September 1981 amending for the sixth time Regulation (EEC) No 2049/81 introducing a countervailing charge on apples originating in Chile
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 9 . 81 Official Journal of the European Communities No L 249/7 COMMISSION REGULATION (EEC) No 2553/81 of 1 September 1981 amending for the sixth time Regulation (EEC) No 2049/81 introducing a countervailing charge on apples originating in Chile charge introduced in application of Article 25 of that Regulation is amended ; whereas, if these conditions are taken into consideration, the countervailing charge on the import of apples other than cider apples origi ­ nating in Chile must be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2049/81 of 20 July 1981 (3), as last amended by Regulation (EEC) No 2470/81 (4), introduced a countervailing charge on apples other than cider apples originating in Chile ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a The amount 4176 ECU appearing in Article 1 of Regulation (EEC) No 2049/81 is replaced by the amount '51-67 ECU'. Article 2 This Regulation shall enter into force on 2 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 1 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . O OJ No L 118 , 30 . 4. 1981 , p . 1 . 0 OJ No L 200, 21 . 7. 1981 , p . 40 . (&lt;) OJ No L 243 , 26 . 8 . 1981 , p . 7 .